Campbell, J.
Lord recovered possession in summary proceedings against defendant for violations of the provisions of a lease. The lease was in its preliminary portions a, lease for three years at an annual rent of $35. There was,. : however, a further provision expressly declaring that in case-the land was sold for $900, defendant would immediately surrender possession on being reimbursed for his labor and crops. There was also a further provision “that if the farm is not sold, or if I, J. A. Lord, does not return to my farm to occupy it myself, he, M. P. Walker, is to have the privilege to continue, have and to farm said farm to his own pleasement as heretofore.”
The court below held that the return of Lord to occupy the farm himself was indicated as standing on the same footing with a sale to a third person, and subject to the *607same condition, and that on coming in at the end of the, second year after three months’ notice, and paying or offering to pay for labor and crops, Lord had a right to resume possession.
The entire lease must be construed together, and we think that this construction was correct. The contingency of Lord’s returning to occupy his farm in person was distinctly within the minds of the parties, and the condition is either senseless, or it means what the 'circuit judge says it did.
The judgment must be affirmed with costs.
The other Justices concurred.